DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/15/22 in which claims 1-20 are pending.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,436300. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same process of rendering an interface for launching content for publication.

U.S. Patent No. 11436300
U.S. Application No. 17/887767
1. A process for rendering a user interface for launching content for publication using a content management system (CMS), comprising: providing, over a network, an editor application associated with the CMS, the editor application enabling editing of entities stored in the CMS, the editing includes authoring fields for each entity; 
providing, over the network, a launch application, wherein execution of the launch application renders the user interface for launching content for publication;



 receiving selection of a group of entities, via the user interface, the selection is for publishing the group of entities; 
and generating, responsive to the selection, an application programming interface (API) call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, wherein the validation process is executed in a draft entity store of the CMS that is created for said validation
 without requiring separate API calls for validating each entity in the group of entities; and, wherein the validation process, once initiated, proceeds automatically without requiring said separate API calls and input from a user device 
to separately initiate publication of each of the entities in the group of entities.
1. A process for rendering a user interface for launching content for publication using a content management system (CMS), comprising: providing, over a network, an editor application associated with the CMS, the editor application enabling editing of entities stored in the CMS;

 providing, over the network, a launch application, wherein execution of the launch application renders the user interface for launching content for publication, wherein the user interface includes a reference tree providing a hierarchical visualization of reference relationships amongst the entities; 
receiving selection of a group of entities, via the reference tree of the user interface, the selection is for publishing the group of entities;
 and generating, responsive to the selection, an application programming interface (API) call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, 


without requiring separate API calls for validating each entity in the group of entities; and, wherein the validation process, once initiated, proceeds automatically without requiring said separate API calls 

to separately initiate publication of each of the entities in the group of entities.


	It would have been obvious to one with ordinary skill in the art to incorporate the limitation of “wherein the user interface includes a reference tree providing a hierarchical visualization of reference relationships amongst the entities” in the present claimed application in order to provide a display of the reference relationships.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,409835. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same process of rendering an interface for launching content for publication.

U.S. Patent No. 11,409835
U.S. Application No. 17/887767
1. A system for launching content for publication using a content management system (CMS), comprising: a server of a plurality of servers is configured for enabling editing of entities using an editor application associated with the CMS, the editing includes authoring fields for each entity; 
a server of the plurality of servers is configured for receiving selection of a group of entities stored in the CMS, via a launch interface of the CMS, the selection is for publishing the group of entities; and a server of the plurality of servers is configured for generating, responsive to the selection, 














an API call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, wherein the validation process is executed in a draft entity store of the CMS that is created for said validation without requiring separate API calls for validating each entity in the group of entities; wherein following completion of the validation process, then successful validation of the group of entities triggers setting each entity in the group of entities to a published status; wherein the setting of each entity in the group of entities to the published status enables retrieval of each entity from the CMS through a content delivery API of the CMS; wherein the group of entities are not retrievable through the content delivery API prior to the setting to the published status.
20. A content management system (CMS) comprising at least one server computer, said at least one server computer being configured to perform a process for rendering a user interface for launching content for publication using a content management system (CMS), said process including the following operations: 





providing, over a network, an editor application associated with the CMS, the editor application enabling editing of entities stored in the CMS; providing, over the network, a launch application, wherein execution of the launch application renders the user interface for launching content for publication, wherein the user interface includes a reference tree providing a hierarchical visualization of reference relationships amongst the entities; receiving selection of a group of entities, via the reference tree of the user interface, the selection is for publishing the group of entities; and generating, responsive to the selection, 

an application programming interface (API) call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, without requiring separate API calls for validating each entity in the group of entities; and, wherein the validation process, once initiated, proceeds automatically without requiring said separate API calls to separately initiate publication of each of the entities in the group of entities.


	It would have been obvious to one with ordinary skill in the art to incorporate “providing, over a network, an editor application associated with the CMS, the editor application enabling editing of entities stored in the CMS; providing, over the network, a launch application, wherein execution of the launch application renders the user interface for launching content for publication, wherein the user interface includes a reference tree providing a hierarchical visualization of reference relationships amongst the entities; receiving selection of a group of entities, via the reference tree of the user interface, the selection is for publishing the group of entities; and generating, responsive to the selection” into the present claimed application in order to enable editing capabilities.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No 11210364. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same process of rendering an interface for launching content for publication.

U.S. Patent No. 11210364
U.S. Application No. 17/887767
1. A method for launching content for publication using a content management system (CMS), comprising: 


enabling editing of entities using an editor application associated with the CMS, the editing includes authoring fields for each entity; receiving selection of a group of entities, via a launch interface of the CMS, the selection is for publishing the group of entities; 





and generating, responsive to the selection, an API call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, wherein the validation process is executed in a draft entity store of the CMS that is created for said validation without requiring separate API calls for validating each entity in the group of entities.
1. A process for rendering a user interface for launching content for publication using a content management system (CMS), comprising: providing, over a network, an editor application associated with the CMS, the editor application 
enabling editing of entities stored in the CMS; providing, over the network, a launch application, wherein execution of the launch application renders the user interface for launching content for publication, wherein the user interface includes a reference tree providing a hierarchical visualization of reference relationships amongst the entities; receiving selection of a group of entities, via the reference tree of the user interface, the selection is for publishing the group of entities; 
and generating, responsive to the selection, an application programming interface (API) call to the CMS, the API call is defined to trigger initiation of a validation process to validate each entity in the group of entities, without requiring separate API calls for validating each entity in the group of entities; and, wherein the validation process, once initiated, proceeds automatically without requiring said separate API calls to separately initiate publication of each of the entities in the group of entities.



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Publication No. 2021/0377363 to Garaga et al teaches content management system framework for cloud deployment and operation as microservices.
U.S. Publication No. 2020/0126148 to Kadlabalu teaches system and method for management and delivery of shoppable content data.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444